 Case 1:18-cv-00755-JTN-ESC ECF No. 26 filed 11/07/18 PageID.144 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 GRG VENTURES, LLC
 d/b/a Game Room Guys,

        Plaintiff,
                                                                    Case No. 1:18-cv-755
 v.
                                                                    HON. JANET T. NEFF
 DBEC, LLC,

        Defendant.
 ________________________/

                                             ORDER

       The Court’s September 11, 2018 and October 25, 2018 orders (ECF Nos. 12, 20) detail the

posture of this case. On October 30, 2018, Plaintiff filed a Motion for Entry of Default Judgment

(ECF No. 21). The motion is still pending. This matter is now before the Court on David Bates’

November 1, 2018 letter (ECF No. 25), docketed as a response to the Court’s October 25, 2018

order, requesting additional time to secure counsel on behalf of Defendant DBEC, LLC. The Court

having reviewed the letter:

       IT IS HEREBY ORDERED that Defendant has until November 28, 2018 to secure

counsel to appear on its behalf, to file an answer or responsive pleading to the complaint, and to

take any other appropriate action in this matter.

       IT IS FURTHER ORDERED that Defendant, including David Bates, is placed on notice

that failure to comply with this Order may result in default judgment being awarded in favor of

Plaintiff and against Defendant.
 Case 1:18-cv-00755-JTN-ESC ECF No. 26 filed 11/07/18 PageID.145 Page 2 of 2



      IT IS FURTHER ORDERED that the Clerk of Court shall serve a copy of this Order on

David Bates.




Dated: November 7, 2018                                /s/ Janet T. Neff
                                                     JANET T. NEFF
                                                     United States District Judge
